Citation Nr: 1825700	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in April 2016.  A transcript of the hearing is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran was last afforded a VA examination for his lower back disability and associated bilateral lower extremity radiculopathy in February 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

At the April 2016 hearing, the Veteran contended that his lower back condition and associated bilateral lower extremity radiculopathy had worsened and were not contemplated by the current 10 percent disability rating.  

Additionally, the Veteran contended in a November 2014 statement and at the April 2016 hearing that the February 2014 VA examination was inadequate both because it was performed by a physician's assistant instead of a doctor, and because the examiner did not assess the functional limitation of flare-ups.  

The Board observes that the evidence does not support a finding of inadequacy for the February 2014 examiner because of the examiner's medical qualifications as there is no indication that the examiner was not able to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  However, the Board does find the examination inadequate based on the lack of discussion of the existence and functional limitation of flare-ups of the Veteran's lumbar back disability and associated bilateral lower extremity radiculopathy.  The previous VA examination in September 2011 noted the existence of flare-ups.  The Veteran contended at the hearing that the February 2014 examiner did not ask about flare-ups.   The Board notes that the examiner marked "no" on the examination form regarding if the Veteran had flare-ups.  However, the examiner noted that the Veteran wasn't experiencing a flare-up at the time of the examination.  Due to this, the examiner indicated an inability to comment on, without resorting to mere speculation, the degree to which pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with flare-ups.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court discussed a similar opinion and rationale and found such to be inadequate.  In this regard, the Court stated that "[b]ecause the VA examiner did not... estimate the veteran's functional loss due to flares based on all the evidence of record - including the veteran's lay information - or explain why she could not do so, the... examination was inadequate."  Sharp, 29 Vet. App at 35 (emphasis added).  

Additionally, the Court in Sharp reiterated that the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, but "it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp, 29 Vet. App at 36 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  In the present February 2014 examination, the examiner did not provide sufficient information for the Board to draw such a conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lower back disability, to include evaluation of the Veteran's service-connected bilateral lower extremity radiculopathy, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected back disability and report on the nature, severity, and extent of any associated symptomatology related to the back disability.  This should include a report of the ranges of motion of the spine (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court in Sharp.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




